United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3880
                        ___________________________

                                Alan Lewis Doering

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                             Bill Hollenbeck, Sheriff

                      lllllllllllllllllllll Defendant - Appellee

        Jane Does, Head Nurse and Nurse located at Sebastian County Jail

                            lllllllllllllllllllll Defendant

Officer John Devane; William Hayes, Dr.; Tim Grant; Director of Nurses Cindy Moore

                     lllllllllllllllllllll Defendants - Appellees

                                      Ana Bazar

                            lllllllllllllllllllll Defendant

                                Officer John Schuch

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________
                             Submitted: June 27, 2017
                               Filed: June 30, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.

       Arkansas inmate Alan Lewis Doering appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action arising from his pretrial
detention at the Sebastian County Detention Center. Upon de novo review of the
record, we find no basis for overturning the district court’s disposition of Mr.
Doering’s claims. See Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (in
considering summary judgment, viewing record in light most favorable to non-
moving party and drawing all reasonable inferences from it in his favor). The
judgment of the district court is affirmed, but we amend the dismissal of the claims
that the district court found had not been administratively exhausted, to be without
prejudice. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Mark E. Ford, United States Magistrate Judge for the Western District of
Arkansas.

                                         -2-